estate of eileen s belmont deceased diane sater executrix petitioner v commissioner of internal revenue respondent docket no filed date decedent’s d will directed that the residue of her estate which included income_in_respect_of_a_decedent be left to charity the estate e took a charitable_contribution deduc- tion pursuant to sec_642 on its federal_income_tax return claiming that it had permanently set_aside an amount of its gross_income for charity at the time of her death d owned a condominium in which her brother b resided during the protracted administration of the estate b took a variety of legal actions and asserted a life tenancy interest in the condominium b was subsequently awarded a life tenancy in the condominium because of the cost of litigation over the condominium e no longer had sufficient funds to pay the amount previously deducted as a charitable_contribution held sec_642 provides that any part of the gross_income of an estate which pursuant to the terms of the will is permanently set_aside during the taxable_year for a purpose specified in sec_170 shall be allowed as a deduction to the estate sec_1_642_c_-2 income_tax regs provides that no amount will be considered permanently set_aside for charity under sec_642 unless under the terms of the governing instrument and the circumstances of the par- ticular case the possibility that the amount set_aside will not be devoted to such purpose or use is so remote as to be negligible the possibility that costs involved in a dispute over the condominium would cause e to invade the amount set_aside for charity was not so remote as to be negligible as required under sec_1_642_c_-2 income_tax regs there- fore e did not permanently set_aside the charitable con- tribution amount as required under sec_642 katherine r dodson and brian j harstine for petitioner richard j hassebrock for respondent ruwe judge respondent issued a notice_of_deficiency to the estate of eileen belmont estate determining a dollar_figure deficiency in the estate’s federal_income_tax for the taxable_period ending date the issue for decision is whether the estate is entitled to a dollar_figure charitable con- all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all monetary values have been rounded to the nearest dollar estate of belmont v commissioner tribution deduction for purposes of computing its income_tax for the taxable_period ending date findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incor- porated herein by this reference eileen s belmont decedent resided in ohio at the time of her death diane m sater the executrix of decedent’s estate was a resident of ohio at the time the petition was filed decedent died testate on date at the time of her death decedent’s only heirs were a brother david belmont david who lived in california and a half-sister in ohio on date a proceeding to administer decedent’s estate was opened in the franklin county ohio probate_court ohio probate_court james g flaherty is an attorney who prepared decedent’s last will and testament will and rep- resented the estate in the ohio probate_court decedent signed her will on date the will instructs that decedent’s real personal and intangible prop- erty-with the exception of two swedish tiles bequeathed to a friend-be left to her mother wilma if she were still alive at the time of decedent’s death because wilma predeceased decedent the will provides that decedent’s real and per- sonal property become part of the estate’s residue and be distributed as follows dollar_figure to david and the rest residue and remainder to the columbus jewish foundation foundation the foundation is a recognized sec_501 charitable_organization at the time of her death decedent was the titled owner of two pieces of real_property her primary residence in westerville ohio ohio residence and a condominium in santa monica california santa monica condo which she purchased on date the estate sold the ohio resi- dence on date for dollar_figure decedent also on date mr flaherty filed a motion to withdraw as counsel for the estate because he was to be a witness in the trial before this court the court granted his motion on date wilma passed away on date proceeds from the sale of the ohio residence were received by the es- continued united_states tax_court reports maintained a retirement account with the state teachers retirement pension fund of ohio strpf following decedent’s death the strpf distributed dollar_figure to the estate the dollar_figure distribution was income_in_respect_of_a_decedent pursuant to sec_691 and was reported on the estate’s income_tax return for its taxable_period ending date of the dollar_figure distribution dollar_figure was withheld for federal tax and the remaining dollar_figure was deposited into the estate’s checking account on date the estate filed a first partial fiduciary’s account with the ohio probate_court detailing the receipts and disbursements of the estate from date to date the account reported total receipts of dollar_figure and total disbursements of dollar_figure by the estate as of date the estate had dollar_figure remaining in its checking account on date the estate filed a form_1041 u s income_tax return for estates and trusts for its taxable_period ending date at the time the estate filed its form_1041 there were no income-producing assets remaining in the estate certified_public_accountant c p a connie becker prepared the form_1041 the estate did not inform ms becker of any claims against the santa monica condo in the form_1041 the estate reported income of dollar_figure consisting of the dollar_figure strpf distribution dollar_figure of interest_income and a dollar_figure long-term_capital_loss after claiming deductions for taxes return preparation fees and other miscellaneous fees and expenses totaling dollar_figure the estate claimed a dollar_figure charitable_contribution_deduction the estate claimed the dollar_figure charitable con- tribution deduction on the basis of decedent’s will leaving the residue of her estate to the foundation as of date the date the estate filed the form_1041 the dollar_figure chari- table contribution had not been paid to the foundation the estate did not segregate the dollar_figure from the other funds tate before the closing of the taxable_period ending date there is a slight discrepancy between the dollar_figure strpf distribution and the dollar_figure charitable_contribution_deduction the estate claimed on its form_1041 neither party disagrees that the deduction at issue is dollar_figure estate of belmont v commissioner in its checking account which were used to pay claims and administrative expenses on date the estate filed a second partial fidu- ciary’s account with the ohio probate_court detailing the receipts and disbursements of the estate from date to date the balance remaining in the estate’s checking account as of date was dollar_figure in date wilma purchased and took title to a house in santa monica california 5th street residence david resided in the 5th street residence until date when the house was sold and he moved back to ohio to assist decedent in caring for wilma as previously mentioned wilma died on date after wilma’s death decedent purchased the santa monica condo on date for dollar_figure to facilitate the pur- chase of the santa monica condo decedent made a downpay- ment of approximately dollar_figure and took out a dollar_figure mortgage in decedent paid in full the mortgage encum- bering the santa monica condo although the record before the court does not provide the exact date sometime in mid- decedent permitted david to move into the santa monica condo david resided at the santa monica condo for approximately nine months until decedent’s unexpected death on date david apparently continued to reside in the santa monica condo rent free until he was awarded a life_estate in date in order to complete the administration of decedent’s estate the estate was required to open an ancillary estate in california to administer the santa monica condo in late the estate retained the services of a prominent cali- fornia probate administration law firm hoffman sabban watenmaker to handle the ancillary estate administration in california the decision by the estate to hire hoffman sabban watenmaker was made after the law firm was referred to the foundation by the los angeles jewish foundation hoffman sabban watenmaker charged the estate a preset statutory fee of around dollar_figure to handle the ancillary estate administration and advised the estate that it could be billed between dollar_figure and dollar_figure per hour for any extras related to potential litigation or an appeal on date the estate opened an ancillary estate with united_states tax_court reports the los angeles county probate_court to administer the santa monica condo following decedent’s death david discussed with mr flaherty the possibility of exchanging his dollar_figure bequest with the foundation for a life tenancy interest in the santa monica condo on date-the same date the ancillary estate was opened in california-ms sater mailed to david a letter advising him that he could not purchase a life tenancy in the santa monica condo because the founda- tion did not desire to hold real_estate as an investment and requesting that he vacate the santa monica condo by date in exchange for a dollar_figure stipend from the foundation david did not vacate the santa monica condo in exchange for the dollar_figure stipend on date david filed a creditor’s claim with the los angeles county probate_court claiming an alleged breach of contract on the basis that an oral agreement agreement existed between him decedent and their mother giving him a life tenancy interest in the santa monica condo despite the agreement not being reflected in decedent’s will peter gelblum a prominent california attorney represented david pro bono david was a client of a local mental health organization in california where mr gelblum is a member of the board_of directors on date david filed a lis pendens notice of pendency of action lis pendens with the california recorder’s office and the los angeles county probate_court to alert third parties of potential action against the santa monica condo the estate rejected david’s creditor’s claim on date on date david filed an petition to con- firm interest_in_real_property petition with the los angeles county probate_court asserting a life tenancy interest in the santa monica condo on the basis of a resulting trust theory in his petition david claimed inter alia that his resulting trust from the sale of the 5th street residence in along with his services to wilma before her death in provided at least part of the pur- chase price for decedent’s acquisition of the santa monica condo in on date the estate filed its objec- tions to david’s petition in its objections the estate david apparently had long suffered from unspecified mental problems estate of belmont v commissioner argued that david did not contribute to the purchase of the 5th street residence in had no interest in the 5th street residence when it was sold in had no interest in wilma’s estate and had no ownership_interest in the funds decedent used to purchase the santa monica condo or in the santa monica condo itself on date a trial was held in the los angeles county probate_court to determine whether david had an interest in the santa monica condo a judgment was entered in favor of david on date and the estate appealed the decision on date in an unpublished opinion filed date the california appellate court upheld the decision of the los angeles county probate_court and affirmed david’s life tenancy interest in the santa monica condo the estate incurred various expenses as a result of the pro- bate litigation and subsequent appeal concerning the santa monica condo in order to pay these expenses as well as the continuing administrative costs of the estate the estate depleted some of the dollar_figure that it had ostensibly set_aside for the foundation at the time of trial before this court on date the estate had approximately dollar_figure remaining in its checking account opinion the issue is whether the estate is entitled to a dollar_figure charitable_contribution_deduction for purposes of computing its income_tax for the taxable_period ending date the estate contends that during the taxable_year ending date it permanently set_aside dollar_figure of its gross_income for the benefit of the foundation and thus is entitled to a charitable_contribution_deduction for that amount pursuant to sec_642 and sec_1 c - d income_tax regs respondent argues that the dollar_figure the original judgment of the los angeles county probate_court or- dered the estate to provide david a life tenancy in the santa monica condo and to transfer the remainder_interest to the foundation upon his death this would have required decedent’s estate to remain open until david’s death to resolve this issue the california appellate court modified the original judgment ordering the estate to execute a life_estate deed to david and a remainder deed to the foundation united_states tax_court reports was not permanently set_aside for charitable purposes as required by the code and regulations and therefore is not properly deductible by the estate as a general_rule the commissioner’s determination in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is enti- tled to the claimed deductions 503_us_79 292_us_435 from charitable_contribution deductions income are allowed under sec_170 and sec_642 sec_170 provides for income_tax deductions for charitable_contributions by individual taxpayers and corporations however sec_170 does not apply to charitable_contributions made by estates or certain trusts sec_1_170a-1 income_tax regs under sec_642 an estate is allowed a current charitable_contribution income_tax deduction notwithstanding that the amount will not be paid or used for a charitable purpose until sometime in the future in the case of an estate sec_642 provides in pertinent part in the case of an estate there shall also be allowed as a deduction in computing its taxable_income any amount of the gross_income with- out limitation which pursuant to the terms of the governing instrument is during the taxable_year permanently set_aside for a purpose specified in sec_170 or is to be used exclusively for religious charitable sci- entific literary or educational_purposes or for the prevention of cruelty to children or animals or for the establishment acquisition mainte- nance or operation of a public cemetery not operated for profit an amount will not be deemed permanently set_aside for a charitable purpose under sec_642 unless under the terms of the governing instrument and the circumstances of the particular case the possibility that the amount set_aside or to be used will not be devoted to such purpose or use is so remote as to be negligible sec_1_642_c_-2 income_tax regs the deduction under sec_642 is to be distinguished from the de- duction afforded to an estate under sec_642 which allows a deduction for amounts actually paid during the taxable_year to a charity by an es- tate estate of belmont v commissioner thus for an estate to properly claim a charitable contribu- tion deduction pursuant to sec_642 three criteria must be met the charitable_contribution must be an amount from the estate’s gross_income the charitable con- tribution must be made pursuant to the terms of a governing instrument and the charitable_contribution must be permanently set_aside for purposes specified in sec_642 respondent does not dispute that the dollar_figure dis- tribution was to be from the estate’s gross_income ie income_in_respect_of_a_decedent or that the money was des- ignated for the foundation pursuant to the terms of a gov- erning instrument ie decedent’s will the parties agree that in order for an amount to be permanently set_aside for a charitable purpose the estate must be able to establish that under the terms of the governing instrument and the circumstances of the particular case the possibility that the amount set_aside or to be used will not be devoted to such purpose or use is so remote as to be negligible sec_1_642_c_-2 income_tax regs the parties are in disagree- ment over whether this standard was met the estate argues that there was no reasonably foresee- able possibility that it would incur unanticipated costs associated with litigating david ’s claims on the cali- fornia condominium respondent argues that there was a substantial possibility of a prolonged and expensive legal fight which would have required the estate to dip into the funds it allegedly ‘set aside’ for charity in order to not only pay for the litigation but to also pay additional administra- tive costs for the estate as the probate proceedings dragged on for years and years respondent concludes that the e state was clearly on notice that a prolonged legal fight was more than just a remote possibility at the time they claimed the charitable deduction and it should have known that there was more than a ‘negligible chance’ that it would have to apply some of the funds received from the str pf in order to cover the administrative costs of the estate as the probate proceedings continued the parties cite no previous tax_court opinions that directly address the issue although this court has not had occasion to consider the so remote as to be negligible standard in the context of sec_642 we have exam- ined identical language in connection with the regulation sec_144 united_states tax_court reports prescribed under sec_170 see 140_tc_377 in 95_tc_156 quoting 224_f2d_26 1st cir we defined so remote as to be negligible as ‘a chance which persons generally would disregard as so highly improbable that it might be ignored with reasonable safety in undertaking a serious business transaction’ in 72_tc_646 aff ’d with- out published opinion 665_f2d_1051 9th cir we con- strued the standard as being a chance which every dictate of reason would justify an intelligent person in disregarding as so highly improbable and remote as to be lacking in rea- son and substance with these interpretations in mind we will consider the facts and circumstances of the matter sub judice to determine whether the possibility that the estate would invade the money set_aside for the foundation was so remote as to be negligible see graev v commissioner t c pincite sec_1_642_c_-2 income_tax regs respondent argues that it is appropriate to consider david’s legal claims all of which were instituted before the estate filed its form_1041 on date the estate does not dispute that the information it received between april and date is relevant to the analysis instead the estate argues that the facts known to it before the filing of its form_1041 on date did not create more than a negligible possibility that litigation would require the deple- tion of its charitable set-aside the information that was known or reasonably knowable to the estate when it filed its form_1041 on date indicates that david’s claim to a life tenancy interest in the santa monica condo was a serious claim based on alleged events that predated the end of the taxable_year ending date the responsibility of the estate in claiming a charitable_contribution_deduction pursuant to sec_642 was to marshal information pertaining to the taxable_period in order to prepare its return using such information the estate was the commissioner has interpreted the so remote as to be negligible standard from a quantitative perspective in the estate_tax context requir- ing at least a probability that a bequest will pass to a qualifying char- ity before a deduction is permitted revrul_70_452 1970_2_cb_199 estate of belmont v commissioner required to make a judgment regarding the possibility that the funds ostensibly set_aside for the foundation might be depleted for another purpose ie litigation over the santa monica condo the facts and circumstances known to the estate when it filed its form_1041 on date were sufficient to put the estate on notice that the possibility of an extended and expensive legal fight-and consequently the dissipation of funds set_aside for the foundation-was more than so remote as to be negligible to begin with the estate was aware of its financial situation as of date after subtracting the funds that had been ostensibly set_aside for the foundation there was approximately dollar_figure remaining in the estate’s residue to cover the remaining expenses asso- ciated with the estate administration when the estate filed its form_1041 on date there were no income-pro- ducing assets remaining in the estate from the amount remaining in its residue the estate was responsible for var- ious expenses first the estate was responsible for paying homeowners_association fees and property taxes associated with the santa monica condo second because the estate administration in ohio could not be closed until the ancillary proceeding in california was concluded the estate was responsible for attorney’s fees to mr flaherty the attorney’s fees paid to mr flaherty for his work on the ohio estate administration were not insignificant for example from date to date the estate paid mr flaherty dollar_figure finally the estate was responsible for attorney’s fees to hoffman sabban watenmaker for the administration of the ancillary estate in california these fees included an upfront fee of dollar_figure and approximately dollar_figure to dollar_figure per hour for any extra legal services related to potential litigation or an appeal the estate faced the possibility that david would engage in prolonged and expensive litigation over his interest in the santa monica condo david’s actions leading up to the estate filing its form_1041 on date provided information indicating that he would put up a litigious fight first david did not vacate the santa monica condo and did not agree to the request made in ms sater’s letter dated date to vacate the santa monica condo in exchange for a dollar_figure stipend second on date david filed a united_states tax_court reports filed a creditor’s claim with the los angeles county probate_court asserting information supporting his claim to a life tenancy interest in the santa monica condo third on date david lis pendens action with the california recorder’s office and the los angeles county probate_court fourth david filed an petition with the los angeles county probate_court on date asserting the basis for his claims the estate was aware of these claims and filed its objections finally david retained a prominent california attorney pro bono to represent his interests in the santa monica condo all of these events occurred and were known to the estate before date when the estate claimed a dollar_figure charitable_contribution_deduction on its form_1041 these facts and circumstances provided an indication to the estate that the possibility of david litigating his alleged interest in the santa monica condo was more than negligible nevertheless the estate failed to inform ms becker-the c p a who prepared the return in question-of david’s claims against the santa monica condo the estate contends that david’s claims against the santa monica condo had no reasonably foreseeable impact on the amount set_aside for the foundation at the time that the estate took the deduction the estate relies on 124_f2d_73 6th cir to support the proposition that remote possibilities that may deplete funds considered when determining whether funds are permanently set_aside for purposes of sec_642 in commissioner v upjohn’s estate f 2d pincite the court_of_appeals for the sixth circuit stated should not be the bare possibility considered abstractly and merely in terms of power of an invasion of a fund devoted to charitable purposes that is so remote that it may not as a practical matter be said to exist at all does not mr flaherty testified that the estate’s decision to take the sec_642 deduction was ms becker’s suggestion when she was preparing the return according to mr flaherty ms becker was selected to prepare the estate’s form_1041 because she is knowledgeable in issues the statute at issue in upjohn’s estate was not sec_642 but rather the revenue act of ch sec_162 sec_49 stat pincite commis- sioner v upjohn’s estate 124_f2d_73 6th cir sec_162 was the predecessor statute to sec_642 estate of belmont v commissioner render incapable of definite ascertainment the fund devoted to the beneficent purposes recited in the act emphasis added we are not persuaded by the estate’s attempt to analogize its situation to that of the estate in upjohn’s estate in upjohn’s estate there were no facts or claims giving rise to potential litigation that threatened to deplete the estate’s assets to the contrary the matter sub judice involves existing claims over the santa monica condo which were based on facts and circumstances alleged to have occurred before the end of the estate’s taxable_year this information was known to the estate at the time it took the charitable_contribution_deduction and the possibility that litigation would continue at a steep expense was not so remote as to be negligible as discussed above during the taxable_year the estate made several attempts to remove david from the santa monica condo however david rejected all financial offers to relinquish the property david then initiated various legal actions to have his interest in the santa monica condo adjudged the estate also seeks support for its position from the court_of_appeals for the ninth circuit’s opinion in 677_f2d_53 9th cir in estate of wright the decedent’s will directed that the residue of the estate go entirely to charitable purposes id pincite despite a pending will_contest initiated by the decedent’s sister the taxpayer-estate took a charitable_contribution_deduction for of the income arising from the estate id pincite after the will_contest concluded only of the residual estate was distributed for charitable purposes and the remaining went to the will challengers id pincite the issue before the court_of_appeals was whether of the income arising from the estate during the period when the will_contest was pending was deductible pursuant to sec_642 id the court_of_appeals ruled for the commis- sioner holding w e cannot say that funds are ‘permanently set aside’ if the will is the subject of a compromised will con- test id the estate attempts to distinguish its case from estate of wright and argues that because there is no will_contest in the matter sub judice the possibility that the charitable con- tribution would be invaded was so remote as to be negligible united_states tax_court reports although we agree with the estate that there is no will con- test in the matter sub judice we find the court of appeals’ reasoning in estate of wright supportive of our decision the rationale underlying the court of appeals’ holding in estate of wright is that pending litigation eg a will_contest cre- ates a possibility that a charitable gift may not be effected and consequently an estate cannot permanently set_aside funds as required by sec_642 although david was not contesting decedent’s will his active litigation of his property rights to the santa monica condo created a real possibility that the funds set_aside for the foundation would be depleted during the pendency of the lawsuit given the estate’s known financial situation and the claims brought by david concerning the santa monica condo a real possibility existed that the funds set_aside for the foundation would be invaded in order to continue the estate administration for these reasons it was not so remote as to be negligible that the funds set_aside for the foundation would be depleted because of the ongoing and future litigation over the santa monica condo accordingly we hold that the dollar_figure was not permanently set_aside as required by sec_642 and sec_1_642_c_-2 income_tax regs in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent f
